Citation Nr: 1603995	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  11-02 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.

3.  Entitlement to service connection erectile dysfunction.

4. Entitlement to service connection for hyperlipidemia.

5.  Entitlement to service connection for a skin condition, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection a gastrointestinal disorder, to include as secondary to diabetes mellitus.

7.  Entitlement to service connection for a vision disorder, to include as secondary to diabetes mellitus.

8.  Entitlement to service connection for peripheral vascular disease (PVD), to include as secondary to diabetes mellitus.

9.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

10.  Entitlement to an initial rating in excess of 10 percent for neuropathy of the right lower extremity.

11.  Entitlement to an initial rating in excess of 10 percent for neuropathy of the left lower extremity.

12.  Entitlement to an initial rating in excess of 30 percent for diabetic nephropathy with hypertension.

13.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to May 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009, October 2009, March 2010, and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Service connection for diabetes mellitus, peripheral neuropathy of the lower extremities and nephropathy was granted effective September 3, 2008.

The Board notes that the Veteran had requested a hearing in connection with his appeal.  However, in a May 2012 statement, the Veteran requested that his hearing be cancelled and stated his desire to continue his appeal to the Board.  Accordingly, the Board finds the Veteran's hearing request to be withdrawn.

The Board further notes that certified to the Board were claims of entitlement to service connection for PTSD and for a nervous disorder.  As the United States Court of Appeals for Veteran Claims (Court) held in Clemons v. Shinseki, an initial claim for a particular mental condition submitted "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  23 Vet. App. 1 (2009).  In light of the holding in Clemons, and given the various psychiatric diagnoses of record, the issue of entitlement to service connection for a nervous disorder has been re-characterized as a claim for service connection for an acquired psychiatric disorder, other than PTSD, as reflected on the title page of this decision.  See Clemons, supra.

The decision below addresses the issue of service connection for hyperlipidemia and entitlement to higher initial ratings for bilateral lower extremity neuropathy, diabetes mellitus, and diabetic nephropathy with hypertension.  The remaining issues listed on the front page of this decision are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).)


FINDINGS OF FACT

1.  Hyperlipidemia is not a disability for which VA compensation is payable.

2.  The Veteran's diabetes mellitus requires the use of an oral hypoglycemic agent and a restricted diet; regulation of activities has not been shown.

3.  The Veteran's service-connected neuropathy of the right and left lower extremities has been manifested by intermittent pain, paresthesias and/or dysesthesias, numbness, and decreased ankle reflexes and lower extremity sensation approximating no worse than mild incomplete paralysis of the sciatic nerve.

4.  The Veteran's service-connected diabetic nephropathy with hypertension has been manifested by albuminuria and hypertension requiring medication for control; edema, a definite decrease in kidney function, and/or diastolic blood pressure readings predominantly 120 or more has not been shown.


CONCLUSIONS OF LAW

1.  The Veteran's claim of service connection for hyperlipidemia is without legal merit. 38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303 (2015).

2.  The criteria for an initial disability rating in excess of 20 percent for service-connected diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).

3.  The criteria for an initial disability rating in excess of 10 percent for service-connected neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8699-8520 (2015). 

4.  The criteria for an initial disability rating in excess of 10 percent for service-connected neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8699-8520. 

5.  The criteria for an initial disability rating in excess of 30 percent for service-connected diabetic nephropathy with hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7101, 4.115b, Diagnostic Code 7541 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  The rating issues addressed below stem from disagreements with downstream elements, and as such, no additional notice is required with respect to those claims because the purpose that the notice is intended to serve has been fulfilled with respect to those claims.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate the claims decided herein.  The evidence obtained or associated with the Veteran's Virtual VA and VBMS files includes his service treatment records (STRs), VA treatment records, private treatment records, and statements from the Veteran.  The Veteran has not alleged that there is any additional outstanding evidence pertinent to his claims decided herein and the Board is also unaware of any such outstanding evidence.  

The Board also finds that the medical evidence of record is adequate for the Board to rely upon in this case.  The Veteran has been provided with multiple VA examinations in connection with his claims.  Also of record are numerous VA treatment records.  The Board is satisfied that the information contained in the VA examination reports, along with that which is contained in the VA and private records, is sufficient for the Board to evaluate the claims decided herein. 

II.  Service Connection

The Veteran is seeking VA disability compensation for elevated cholesterol.  A review of the Veteran's VA treatment records shows he has been diagnosed as having hyperlipidemia and takes medication to control his cholesterol.

"Hyperlipidemia" is "a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia, and so on."  Dorland's Illustrated Medical Dictionary 903 (31st ed. 1994).  A finding of hypertriglyceridemia or hyperlipidemia is a laboratory result and not, in and of itself, a disability for VA compensation purposes.  61 Fed. Reg. 20440, 20445 (May 7, 1996).  Nevertheless, disabilities related to high cholesterol levels may be service connected.  Here, however, there is no evidence that the Veteran's hyperlipidemia is the result of a disability or has led to the development of a disability for which service connection could be granted.  The Board stresses that service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. §§ 1110, 1131.  Thus, despite the diagnosis of hyperlipidemia, this is not a disease or disability for purposes of VA compensation.  Service connection for hyperlipidemia is not possible.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

III.  Disability Rating


Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2015).

A.  Diabetes Mellitus

The Veteran's diabetes mellitus has been evaluated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  Under DC 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119, DC 7913 (2015).  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Id.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  The maximum 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Treatment and examination records show that the Veteran's diabetes has been controlled by a restricted diet and use of an oral hypoglycemic agent.  The report of a September 2009 VA examination reveals that the Veteran was formally diagnosed as having diabetes mellitus in 2008, for which he was treated with Metformin, an oral hypoglycemic agent.  The examination report also shows that he was instructed to follow a restricted or special diet, but that he was not restricted in his ability to perform strenuous activities.  

The Veteran's VA primary care notes indicate similar treatment, with an emphasis in diet and walking.  The VA treatment records also show that the Veteran was a participant in VA's "MOVE! Weight Management Program" and several primary care follow-up notes state that the Veteran was to continue to follow a low salt and low fat diet and to exercise.

The Veteran was again examined in March 2013.  At that time, it was noted that his diabetes was treated with an oral hypoglycemic agent.  It was stated specifically that regulation of activities was not required as part of the medical management of the diabetes mellitus.  It was further reported that the Veteran had to visit his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times a month and that he had had no such episodes requiring hospitalization over the past 12 months.  

The evidence is clear the Veteran's diabetes mellitus, currently rated as 20 percent disabling, is managed by the use of an oral hypoglycemic agent and a restricted diet.  However, to be entitled to a rating greater than the currently assigned 20 percent, there must be evidence demonstrating a restriction of activities, defined in the rating schedule as "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, DC 7913; see Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  That evidence is lacking in this case.  Indeed, neither VA examiner has noted a need for regulation of activities; nor do any of the Veteran's VA treatment records indicate that the Veteran has been advised not to undertake certain activities due to his diabetes mellitus.  In a December 2009 statement, the Veteran's private physician similarly states only that the Veteran's elevated blood sugar levels require daily oral hypoglycemic medications and restricted diet.  There is no mention of any regulation of activities.

Accordingly, the Board finds that the evidence is against the Veteran's a higher initial rating for diabetes mellitus.  The evidence also fails to reveal complications of diabetes that are not contemplated by the rating criteria.  See 38 C.F.R. § 4.119, DC 7913, Note (2).  (In this regard, the diagnosed erectile dysfunction will be addressed separately in the remand that follows this decision and other potential complications of diabetes.)  In finding that a rating in excess of 20 percent is not warranted, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a higher schedular rating for the Veteran's diabetes mellitus during any applicable time period.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2015).

B.  Neuropathy of the Lower Extremities

The Veteran's service-connected neuropathies of the left and right lower extremities have each been evaluated during the relevant time period as 10 percent disabling under 38 C.F.R. § 4.124a, DC 8699-8520.  The Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the DC number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, miscellaneous diseases, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a DC to a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2015).  In this case, the RO has determined that the DC most analogous to the Veteran's lower extremity neuropathy is DC 8520, which pertains to neuritis of the sciatic nerve.  That code provides ratings that are the same as, or higher than, those provided under other potentially applicable codes.

Under DC 8520, a 10 percent evaluation is assigned for mild incomplete paralysis; a 20 percent evaluation is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent evaluation is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent evaluation will be assigned where there is complete paralysis, to mean where the foot dangles and drops, there is no active movement possible of muscles blow the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2015); see 38 C.F.R. § 4.123 (providing the neuritis is to be rated on the scale provided for injury of the nerve involved).  

The evidence shows that at the time of the September 2009 diabetes examination, the Veteran was noted to have sensory loss on the left side, described as decreased monofilament in left side when compared to the right, and early mixed sensory-motor peripheral neuropathy at bother lower extremities.  The Veteran was again examined in March 2013.  At that time, symptoms attributable to diabetic peripheral neuropathy were noted to be intermittent pain, paresthesias and/or dysesthesias, and numbness, which symptoms were described to be mild in nature.  Deep tendon reflexes were normal for both knees and decreased for both ankles.  Light touch/monofilament testing revealed decreased sensation for both lower extremities, as was vibration sensation testing.  There was, however, no muscle atrophy or trophic changes.  Regarding the severity of the Veteran's neuropathy, the examiner checked the box indicating mild incomplete paralysis of the sciatic nerve, bilaterally.

Upon review of the evidence, the Board finds no basis upon which to assign ratings in excess of 10 percent for the Veteran's neuropathy of the right or left lower extremity, as the evidence fails to suggest that the Veteran's symptoms more nearly approximate moderate incomplete paralysis or higher of the sciatic nerve in either lower extremity.  See 38 C.F.R. §§ 4.123, 4 .124a, DC 8520.  In determining the appropriate evaluation for the Veteran's bilateral lower extremity neuropathy, the Board finds particularly probative the 2013 VA examiner's assessment that the Veteran's disability resulted in "mild" incomplete paralysis of the sciatic nerve, bilaterally, which corresponds with the criteria for a 10 percent disability rating.  Further, although testing confirmed decreased deep tendon reflexes for both ankles and decreased sensation for both lower extremities, the Veteran has retained significant function in both lower extremities.  Testing showed no motor strength impairment or muscle atrophy and there is no indication that the Veteran's neuropathies limit him functionally more than would be contemplated by the currently assigned 10 percent ratings.  A review of the Veteran's VA treatment also fails to reveal complaints of symptoms related to his lower extremity peripheral neuropathy.

Given the evidence of record, the Board finds that the Veteran's disability most nearly approximates the criteria for a 10 percent rating, as his disability picture does not present to be more than mild in nature.  Accordingly, ratings greater than 10 percent are not warranted at any point during the applicable time period for peripheral neuropathy of the right or left lower extremity.  In so finding, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a rating in excess of 10 percent for the Veteran's neuropathy of either lower extremity at any point since the effective date of his award of service connection.  38 U.S.C.A. § 5107(b); Gilbert, supra; 38 C.F.R. § 3.102.

The above determination is also based upon consideration of applicable rating provisions.  The criteria contemplate all symptomatology that causes a specific level of disability.  There are no manifestations that are not contemplated by the rating criteria.  The Veteran's complained of symptoms do not take his disability outside of the norm of his specific disability.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the "the available schedular evaluations for [his service-connected bilateral lower extremity neuropathy] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2015).  

C.  Nephropathy with Hypertension

The Veteran's service-connected diabetic nephropathy with hypertension has been evaluated during the relevant time period as 30 percent disabling under 38 C.F.R. § 4.124a, DC 7913-7541.  DC 7913 pertains to diabetes mellitus and nephropathy related to diabetes mellitus is evaluated under DC 7541, which addresses renal involvement in diabetes mellitus.  See 38 C.F.R. § 4.115b, DCs 7541, 7913 (2015).

Under DC 7541, a 30 percent rating is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under DC 7101.  38 C.F.R. § 4.115b, DC 7541.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or hypertension at least 40 percent disabling under DC 7101.  Id.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg; or creatinine 4 to 8mg; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Id.  A 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more that sedentary activity from one of the following; persistent edema and albuminuria; or, BUN more than 80mg; or, creatinine more than 8mg; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  Id. 

Under 38 C.F.R. § 4.104, DC 7101, pertaining to hypertension, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominately 160 or more.  38 C.F.R. § 4.104, DC 7101 (2015).  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  Id.  A 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  Id.

Upon review of the evidence, the Board finds no basis upon which to grant a rating in excess of 30 percent for the Veteran's diabetic nephropathy with hypertension at any point during the relevant time period.  Notably, the RO's assignment of a 30 percent rating was based on blood pressure readings of 160/90 in July 2008 and 173/89 and 160/80 in August in 2008, which it determined were sufficient to meet the criteria for a 10 percent rating for hypertension, and based on evidence of constant albuminuria.  (Albuminuria refers to the presence of albumin (a protein) in the urine.  Dorland's Illustrated Medical Dictionary at 46 (31st ed. 2007).  Generally, a urine sample containing more than 30 milligrams of albumin suggests albuminuria.  See http://www.ncbi.nlm.nih.gov/pubmed/15538104.)

Treatment records dated during the during the relevant time period contain findings consistent with albuminuria, as laboratory tests revealed albumin of 63 in July 2011, 52.3 in December 2009, 74.5 in July 2009.  The evidence fails, however, to reveal the presence of edema, indicate a definite decrease in kidney function, or show diastolic blood pressure readings predominantly 120 or more.  Indeed, the Veteran's blood pressure was record to be 166/87 in February 2013, 148/79 in December 2012, 145/71 in August 2012, 157/54 and 189/73 in July 2012, 136/85 in June 2010, 138/76, 138/73, and 137/72 in September 2009, 160/90 in July 2008.  

Other findings of record are consistent with these readings.  As such, the evidence does reflect diastolic blood pressure readings predominantly 120 or more, which is required for a 40 percent for hypertension and a 60 percent rating under DC 7541.  Moreover, when examined in 2013, it was noted that the Veteran's was not required to take medication for his kidney condition and there was no evidence of renal dysfunction, to include edema.  A review of the Veteran's VA treatment records fails to reveal any contradictory findings.  

Given the evidence of record, the Board finds that a rating in excess of the currently assigned 30 percent is not warranted, as evidence sufficient to satisfy the criteria for 60 percent rating is simply lacking.  See 38 C.F.R. § 4.115b, DC 7541.  In so finding, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a rating in excess of 30 percent for the Veteran's diabetic nephropathy with hypertension at any point since the effective date of his award of service connection.  38 U.S.C.A. § 5107(b); Gilbert, supra; 38 C.F.R. § 3.102.  There is also no suggestion that the Veteran's disability picture requires the assignment of an extra-schedular rating as his symptoms, to include albuminuria and hypertension, are exactly the type of symptoms contemplated by the rating criteria.  See Thun, supra.  


ORDER

Entitlement to service connection for hyperlipidemia is denied.

Entitlement to an initial disability evaluation in excess of 20 percent for service-connected diabetes mellitus is denied.

Entitlement to an initial disability evaluation in excess of 10 percent for service-connected neuropathy of the right lower extremity is denied.

Entitlement to an initial disability evaluation in excess of 10 percent for service-connected neuropathy of the left lower extremity is denied.

Entitlement to an initial disability evaluation in excess of 30 percent for service-connected nephropathy with hypertension is denied.


REMAND

At the outset, the Board notes that the Veteran's claims of service connection for a skin disorder, a gastrointestinal disorder, vision problems, and PVD stem from a March 2010 statement wherein the Veteran requested that he be evaluated for "conditions mentioned by Dr. Ortiz, for which [he] was not evaluated."  The Veteran also submitted a December 2009 statement from Dr. Ortiz, who stated, in pertinent part:

Ocular abnormalities associated with diabetes include fluctuating visual acuity which [the Veteran] presents.  Macrovascular complications of [diabetes mellitus] include coronary artery disease, stroke, and peripheral vascular disease.  Other complications of diabetes are . . . gastroparesis which cause[s] delayed stomach emptying time and gastric problems.  This patient presents symptoms of these pathologies so he should be carefully evaluated for all these conditions.

The Board notes that the Veteran has not been afforded VA examinations in connection with his claims of service connection for a gastrointestinal disorder, vision problems, and/or PVD.  While there is some question as to whether he in fact has current such disabilities, VA treatment records contained in his Virtual VA file show that the Veteran has been prescribed Ranitidine, which is a drug used to treat such things as heartburn, stomach ulcers, and gastrointestinal reflux disease (GERD).  A July 2012 interdisciplinary care plan also states unde plan of care: "Assess perfusion, recent grafting, and peripheral vascular disease."  A computerized problem list dated that same month similarly lists peripheral vascular disease under "other specified counseling."  Further, while screening tests for diabetic retinopathy have produced negative results, treatment entries dated in 2013 and 2014 indicated that while digital retinal imaging has been shown to be an effective method of screening for diabetic retinopathy, it cannot substitute for a comprehensive eye examination, which has not been performed since 2012.

The "low threshold" has been crossed to trigger VA's duty to provide medical examinations in connection with the claims of service connection for a gastrointestinal disorder, vision problems, and PVD has been satisfied.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (discussing evidence required to trigger VA's duty to provide a medical examination).  Accordingly, the matters must be remanded for the Veteran to be afforded VA examinations that address whether the Veteran suffers from a gastrointestinal disorder, vision problems, and/or PVD that is attributable to his diabetes mellitus.

Regarding the skin disorder claim, VA treatment records indicate that the Veteran has been diagnosed as having folliculitis.  The report of a November 2010 dermatology consultation shows that the Veteran presented with a skin rash and redness of skin follicular papules with collarette, mainly in the abdominal area.  The diagnosis was folliculitis and the treatment notes further indicated "furuncles in diabetic patient."  The Board notes that medical literature suggests that diabetes may be a risk factor for the development of folliculitis and/or furuncles.  See http://www.merckmanuals.com/home/skin-disorders/bacterial-skin-infections/folliculitis-and-skin-abscesses; http://www.merckmanuals.com/professional/dermatologic-disorders/bacterial-skin-infections/furuncles-and-carbuncles.  Accordingly, the Board finds that a medical examination is also warranted to determine the likelihood that the Veteran's diagnosed skin disorder is attributable to his service-connected diabetes mellitus.  See McLendon, supra.

Regarding the claim of service connection for erectile dysfunction, the evidence shows that the Veteran has been diagnosed as having erectile dysfunction, which he believes is a complication of diabetes.  A VA genitourinary examination was conducted in September 2009, the report of which indicates the onset of erectile dysfunction to have been in 2006.  Regarding whether the Veteran's erectile dysfunction was caused by or a result of his diabetes mellitus, the VA examiner provided a negative nexus opinion, stating that because the onset of erectile dysfunction predated the date of diagnosis of diabetes mellitus, it cannot be secondary to the Veteran's diabetes mellitus.

The September 2009 VA examination report, does not adequately address the issue of secondary service connection.  Although the VA examiner opined against a causal relationship between the Veteran's service-connected diabetes mellitus and his erectile dysfunction, secondary service connection is a two-part issue that involves analysis of both causation and aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that secondary service connection is a two-part issue that involves causation and/or aggravation); 38 C.F.R. § 3.310 (2015) (providing that "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected").  Thus, because VA examiner did not sufficiently address the second element of secondary service connection, the September 2009 examination report is inadequate for rating purposes and a remand is required for a new medical examination and opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (stating that a medical opinion that focuses solely on causation is inadequate to address whether a service-connected disability aggravated another condition); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); 38 C.F.R. § 3.159(c)(4) (2015).

In concluding that a remand is warranted, the Board does point out that regardless of whether the Veteran's erectile dysfunction has been aggravated by his diabetes mellitus, it would not appear, based on the evidence currently of record, that a separate compensable rating for erectile dysfunction would be warranted.  See 38 C.F.R. § 4.115b, DC 7522 (2015); 38 C.F.R. § 4.119, DC 7913 Note (1) (2015).  Regardless, however, of whether a compensable rating is warranted, if service-connection for erectile dysfunction is awarded, the Veteran would potentially be eligible for special monthly compensation under 38 C.F.R. § 3.350.  Accordingly, any failure to render an opinion on aggravation is not harmless and further development is therefore necessary.

The Board also finds that the Veteran's claims of service connection for PTSD and an acquired psychiatric disorder other than PTSD must be remanded for additional development.  Notably, the AOJ denied service connection for PTSD because PTSD was not diagnosed at the time of the 2009 VA examination.  The Board points out, however, that the AOJ did concede that the Veteran's claimed stressors had occurred based on evidence received from the Department of Defense concerning involvement of the Veteran's unit in a combat situation.  See 38 C.F.R. § 3.304(f)(2) (2015); see also July 2009 VA memo.

A review of the medical evidence dated since the 2009 VA examination was conducted shows that the Veteran was seen for psychotherapy in December 2013.  (This record is contained amongst the Veteran's VA treatment records located in his Virtual VA file.)  The treatment note contains a diagnosis of depression, not otherwise specified, and records the clinician's impression that the Veteran "does not meet the criteria for PTSD but needs more exploration."  In this regard, the Board notes that for cases certified to the Board prior to August 4, 2014, the diagnosis of PTSD must be in accordance with the DSM-IV.  38 C.F.R. § 4.125(a) (2014).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to, among other things, remove outdated references to the DSM-IV and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014); see also 38 C.F.R. § 4.125(a) (2015).  The instant matter was certified to the Board in March 2015.  Accordingly, as further "exploration" was recommended and it is unclear whether the Veteran would meet the criteria for a diagnosis of PTSD in accordance with the DSM-V, the Board will remand the claim of service connection for PTSD for the Veteran to be afforded a new VA examination to fully assess the Veteran's psychiatric picture.

Regarding the Veteran's claim of service connection for an acquired psychiatric disorder other than PTSD, the Board notes that Dr. Ortiz indicated that as a consequence of the Veteran's diabetes, he presents with a depressed mood.  The Veteran was afforded a VA examination in December 2009.  The only Axis I diagnosis rendered at that time was "breathing related sleep disorder" which the examiner opined was not caused by or a result of the Veteran's diabetes.  A review of the Veteran's VA treatment records dated thereafter, which records are contained in the Virtual VA file, shows that the Veteran has since been variously diagnosed as having an anxiety disorder and depression, not otherwise specified.  Notably, a May 2013 initial psychology interview note states that the Veteran has "been struggling with his health for several years, which have contributed to sadness and anxiety," and that "his mood has worsened since he began experiencing neuropathic pain."  Given this evidence, the Board finds that the Veteran's claim of service connection for an acquired psychiatric disorder, other than PTSD, must also be remanded for the Veteran to be afforded a new VA examination to determine the nature and etiology of all diagnosed acquired psychiatric disorders.  

Regarding the Veteran's claim of entitlement to TDIU, the Board first notes that the Veteran's diabetes mellitus and associated peripheral neuropathies and diabetic nephropathy satisfy the criteria for a disability rated as at least 60 percent, as they stem from a common etiology.  See 38 C.F.R. § 4.16 (2015).  The Board may not deny TDIU without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect a claimant's service-connected disability has on his ability to work.  Friscia, 7 Vet. App. at 297.  When examined in March 2013, it was noted that the Veteran diabetes mellitus and peripheral neuropathy impacted his ability to work.  However, no VA examination conducted during the pendency of the Veteran's appeal has specifically assessed the Veteran's employability, based on both an assessment of all his service-connected disabilities and his educational and occupational history and experience.  Given the absence of relevant clinical information regarding the Veteran's employability, the Board finds that the current medical evidence of record is inadequate to address the issue of entitlement to TDIU.  Further development is, therefore, necessary.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the appellant that are not already of record.  

The AOJ should inquire specifically whether the Veteran received treatment by Dr. Ortiz and, if so, request that from the Veteran that he sign the necessary authorization for release of any private medical records related to treatment by Dr. Ortiz to VA.

2.  The Veteran should thereafter be afforded a VA eye examination to evaluate his claim of service connection for a vision disorder.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted.  The examiner should identify the Veteran eye disabilities, including a determination of the whether the Veteran suffers from fluctuating visual acuity as indicated by Dr. Ortiz.

For each eye disability identified since 2008, the examiner should indicate whether it at least as likely as not (probability of at least 50 percent) that any such diagnosed disorder was caused or aggravated by the Veteran's service-connected diabetes mellitus.

If the examiner determines that any diagnosed eye disorder, or contributing factor(s), is congenital in nature, the examiner must provide a definite opinion as to whether the identified disability is due to a congenital "disease" or a congenital "defect."  (To assist the examiner, the Board notes that for VA adjudication purposes a "disease" generally refers to a condition considered capable of improving or deteriorating, whereas a "defect" generally refers to a condition not considered capable of improving or deteriorating.)  

The examiner should also note whether any diagnosed eye disorder constitutes refractive error.

All examination results, along with the complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth, to include guidance from medical authorities regarding the proper classification of any eye-related disability, as appropriate.  

3.  The AOJ should schedule the Veteran for a VA examination in connection with his claim of service connection for a skin disability.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

For each skin disorder identified since 2008, the examiner should opine as to whether it is at least as likely as not the Veteran's service-connected diabetes mellitus has made caused or made chronically worse any skin disorder, to include folliculitis.

Reasons are required for all opinions that include reference to lay or medical evidence, and to known medical principles relied upon in forming his opinion. 

4.  The AOJ should schedule the Veteran for a VA examination to determine whether any disability manifested by gastrointestinal symptoms is related to disease or injury in service or to a service connected disability including diabetes or nephropathy.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner and the results of any testing must be included in the examination report.  

All pertinent pathology shown on examination should be annotated in the evaluation report and the examiner should provide clear diagnoses of any identified disability manifested by gastrointestinal symptoms.  

As to any diagnosed gastrointestinal disability, the examiner should provide an opinion as to whether it is at least as likely as not that any such diagnosed disability was caused, or aggravated (chronically worsened), by the Veteran's diabetes mellitus.

Reasons are required for all opinions that include reference to lay or medical evidence, and to known medical principles relied upon in forming his opinion. 

5.  The AOJ should schedule the Veteran for a VA examination in connection with his claim of service connection for peripheral vascular disease (PVD).  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner and the results of any testing must be included in the examination report.  

All pertinent pathology shown on examination should be annotated in the evaluation report and the examiner should provide an opinion as to whether the Veteran does or does not suffer from PVD.

If PVD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's PVD was caused, or aggravated (chronically worsened), by the Veteran's diabetes mellitus.

Reasons are required for all opinions that include reference to lay or medical evidence, and to known medical principles relied upon in forming his opinion. 

6.  The claims folder, and a copy of this remand, must be provided to and reviewed by the VA clinician who conducted the September 2009 genitourinary examination, if still available.  The examiner should provide an addendum to the report that includes an opinion as to whether it is at least as likely as not the Veteran's service-connected diabetes mellitus has made chronically worse the Veteran's erectile dysfunction. 

An explanation for the opinion is required, which should include reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming the opinion. 

If the requested examiner is no longer available, the claims folder should be forwarded to another VA clinician to answer the question set forth above.  If additional evidentiary development is suggested or if another examination is required to formulate an opinion by the examiner, the AOJ should ensure that any additional development is undertaken in order to obtain a definitive opinion.

7.  The AOJ should schedule the Veteran for a VA examination in connection with his claims of service connection PTSD and for an acquired psychiatric disorder other than PTSD.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination. 

The examiner should provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  (If psychological testing is necessary to render this opinion, such testing should be undertaken.)  If the examiner finds that the Veteran's meets the criteria for PTSD, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s). 

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to the medical probabilities that the Veteran has any other current acquired psychiatric disorder that is related to his active military service.  The examiner should pay particular attention to the Veteran's diagnosed anxiety and depressive disorders.

An opinion should also be provided as to whether it is at least as likely as not a service-connected disability has caused or made chronically worse any diagnosed psychiatric disorder.  (The Veteran is service-connected for diabetes mellitus, diabetic peripheral nephropathy with hypertension, and peripheral neuropathy of the lower extremities.)

8.  After the actions requested in paragraphs 1 through 7 above are completed and a preliminary determination has been made regarding the Veteran's service connection claims, the AOJ should arrange for the Veteran's claims folder to be reviewed by a VA clinician with the appropriate expertise to render an opinion as to whether the Veteran's service-connected disabilities render him unable to secure or follow employment consistent with his education and occupational experience.

The clinician should review the claims file provide findings that take into account all functional impairments due to the service-connected disabilities.

Reasons are required for the opinion that includes reference to lay or medical evidence, and to known medical principles relied upon in forming his opinion. 

9.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case.  Then, if otherwise in order, return the appeal to the Board.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


